Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant asserts that Examiner admits that Witchy and  Tanner fail to describe the equivalent of receiving a blockchain transaction for modifying an asset, a sub-asset and prohibiting a transaction in response to violation of a use constraint.   
Examiner asserts that this is not the case.  Although Examiner may have relied upon supplemental teachings, this should not be constituted as an admission that Witchey and Tanner do not read on the claim limitations. 
Examiner has previously argued and cited Tanner to teach these limitations, as can be read in the previous office action.  References should be viewed as supplemental teachings, rather than complementary teachings. 
Applicant provides no additional substantive arguments against Witchy, or Tanner.

Applicant argues that Taylor fails to teach “creating a link between a unique identifier of an asset and  unique identifiers of a plurality of sub-assets of the asset within a profile of the asset stored on a blockchain ledger.”  Applicant further argues that the prior art fails to teach “retrieving via a smart contract 

Applicant argues that if the prescriptions restrictions are considered sub-assets, then they are not assigned unique identifiers, and that while the prior art may check restrictions of a prescription, they are not identified by linking together an asset ID of a prescription and the sub-assets of (quantity, refill number, etc).
Examiner argues that the broad reading of the claim language explains the difference between the Examiner’s interpretation and Applicant’s reading of the prior art.

Examiner cites Witchey, [0018][0040][0044] to teach unique historical health blockchain transaction identifiers.  Examiner interprets the “health record” as an “asset” and in combination with the other references, and transactions, for example prescriptions, to be “sub-assets”.  While “prescriptions” are referred to in smart contracts in other references, in Witchey they could be identified uniquely according to block chain transactions.

Examiner further cites Tanner, which was cited in the previous action.   Tanner shows in Column 10 lines 45-56, that the “wallet stores assets which in turn stores reference ids to actual data”.   To be clear, what Tanner states as “assets” are what the Examiner considers “sub-assets”, as the “asset” is the “Personal Heath Record” of the user.   Tanner goes on to show a plethora of sub-assets, transactions, and identifiers, including use via smart contracts. (Column 11 lines 35-60; and Column 12 line 15 to Column 13 line 50).

Examiner further argues that the claim does not state that restrictions are assigned unique identifiers.  The claim reads that an asset has a unique identifier, and a sub-asset is assigned a unique identifier.  The claim further states “determining whether modifying the asset violates a multi-use constraint linked to at least one sub-asset”.   The constraint, is not assigned any unique identifier by the claim, even though a prescription would be considered a sub-asset with a unique id, and have a “linked” refill limit, which is a constraint on refills.

Alternately, if the prescription was considered as a transaction on a blockchain ledger, as a sub-asset of a health record, then the transaction of filling, assigning, or refilling a prescription would have its own unique transaction ID as is known in the blockchain art.
  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,380,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,380,560 anticipate the claims of the current application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witchey US 2015/0332283 in view of Tanner US 10,366,204 in view of Taylor US 2018/0130034 in view of Natajaran US 2017/0132393  
As per claims 1, 8, 15 Witchey teaches A method, comprising: storing, via a blockchain server, at least one sub-asset in a blockchain, wherein the sub-asset is linked to an asset; creating, via the blockchain server, wherin the assets and subassets are linked via unique identifiers in the form of unique blockchain transaction identifiers. [0018][0031][0034][0040][0041]  (teaches a blockchain with health subassets transactions, identifiers and properties)

Tanner teaches at least one use constraint for the at least one sub-asset, the at least one use constraint specifying the at least one sub-asset to be analyzed for a particular type of transaction related to the asset; and during an access attempt of the asset, prohibiting, via the blockchain server, access to the asset based on the at least one use constraint. Tanner teaches ucreating a line between unique identifiers of assets and unique identifiers of a plurality of sub assets within a profile of the asset stored on a block chain ledger (teaches control to health data based on proximity, time, type of data, via a smart contract etc, a plurality of unique reference IDs to data, and blockchain identifiers ) (Column 10 lines 45-67; Column 11 lines 35-60) (control access) (Column 12 line 15 to Column 13 line 45)
Tanner teaches The method of claim 1, further comprising: creating a profile for the asset comprising a plurality of identifiers and the at least one sub-asset; and storing the profile in the blockchain. (Column 11 lines 35-60)  (sub-assets and identifiers )

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the security of Tanner with the record of Witchey because it secures private health information.
Taylor teaches receiving a blockchain transaction for modifying the asset, comparing a parameter included in the blockchain transaction to the at least one sub-asset to determine of the blockchain transaction violates the use constraint, and prohibiting the blockchain transaction if said determination is made . [0018][0034][0055][0087] (Taylor teaches modification of a blockchain by example of changing or updating a prescription on a blockchain, which is only possible via authentication, and parameters and constraints are contained in the blockchain and compared to digital wallets and smart contracts)  
Taylor teaches The method of claim 1, further comprising: creating a profile for the asset comprising a plurality of identifiers and the at least one sub-asset; and storing the profile in the blockchain. [0087]  (sub-assets and identifiers )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the security of Tanner with the modification of Taylor because it allows secure updates private health information.

Natajaran further teaches identifying a new use period for the sub-asset has started based on data fetched from a service that is specified in the multiuse constraint, and determining whether modifying the asset during the identified new user period violated the multiuse constrain for the at least one subasset [0043][0048][0081][0084][0085[0086] (Natajaran teaches using digital prescription blockchain entries with limits on refills, time periods and modifying the block chain when a refill is used.  This is done by the pharmacy, which is a service.  Examiner argues that it is well known a drug could not be refilled before the refill date, and thus the blockchain would be prevented from being modified)
It would have been obvious at the time the invention was filed to use the system of Narajaran with the previous art because it provides more convenient medication management for the user.As per claims 2, 9, 16 Witchey teaches the method of claim 1, further comprising logging, via the blockchain server, the asset in the blockchain. [0040][0041]As per claims 5, 12, 19 Witchey teaches The method of claim 4, wherein the profile identifiers comprise one or more of an asset name, an asset supplier, an asset recipient, an asset quantity, an asset renewal date, and a list of sub-assets. [0018] [0031] [0034]As per claims 6, 13 Witchey teaches the method of claim 1, further comprising: creating a secure hash identifier to represent the asset in the blockchain; and storing the secure hash identifier in the blockchain. [0040]


Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witchey US 2015/0332283 in view of Tanner US 10,366,204 in view of Taylor US 2018/0130034 in view of Natajaran US 2017/0132393  in view of Vasireddy US 2014/0089189
As per claims 7, 14 Vasireddy teaches The method of claim 4, further comprising: receiving an access attempt of the at least one sub-asset; responsive to receiving the sub-asset access attempt, retrieving the profile from the blockchain; and creating an analytic report comprising stored sub-asset access attempts and a current sub-asset status. [0046]
It would have been obvious at the time the invention was filed to use the report of Vasireddy with the prior technology because it improves security.

As per claim 20, Witchey teaches The non-transitory computer readable storage medium of claim 15, further to store at least one instruction that when executed by the processor causes the processor to perform one or more of: creating a secure hash identifier to represent the asset in the blockchain; storing the secure hash identifier in the blockchain; receiving an access attempt of the at least one sub-asset; responsive to receiving the sub-asset access attempt, retrieving the profile from the blockchain; [0018] [0031] [0034] [0040][0041]

Vasireddy teaches creating an analytic report comprising stored sub-asset access attempts and a current sub-asset status.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439